Case 2:20-cv-08978-ES-MAH Document 4-2 Filed 07/17/20 Page 1 of 3 PageID: 48




Gustavo F. Bruckner
POMERANTZ LLP
600 Third Avenue, 20th Floor
New York, New York 10016
Phone: 212-661-1100
Fax: 917-463-1044
Email: gfbruckner@pomlaw.com

Counsel for Plaintiff
Ali Karimi

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

ALI KARIMI, Individually and on
behalf of all others similarly situated,   Case No. 1:20-cv-08978 ES MAH

                         Plaintiff,
                                           DECLARATION OF
                  v.                       J. ALEXANDER HOOD II

DEUTSCHE BANK
AKTIENGESELLSCHAFT, JOHN
CRYAN, CHRISTIAN SEWING, and
JAMES VON MOLTKE,

                         Defendants.

      J. ALEXANDER HOOD II, of full age, declares under penalty of perjury as

      follows:

      1.     I am an attorney licensed to practice in New York and am the Managing

Partner of Pomerantz LLP, attorneys for Plaintiff Ali Karimi in the above matter. I

am fully familiar with the facts contained herein based upon my personal knowledge.
Case 2:20-cv-08978-ES-MAH Document 4-2 Filed 07/17/20 Page 2 of 3 PageID: 49




I make this Declaration in support of my application to be admitted pro hac vice in

the above matter.

      2.       I am a member in good standing of the courts set forth in Schedule A

attached.

      3.       There are no disciplinary proceedings against me as a member of the

bar in any jurisdiction, nor have I ever been the subject of any disciplinary

proceedings.

      4.       Pomerantz LLP, is serving as local counsel on behalf of our client in

accordance with L.Civ.R. 101.1(c).

      5.       I understand that if I am admitted to appear and participate pro hac vice:

            (a) I shall abide by the rules governing the courts of the State of New

               Jersey, including all disciplinary rules, and L.Civ.R. 101.1;

            (b) I shall consent to the disciplinary jurisdiction of this Court and to the

               appointment of the Clerk of the Supreme Court of the State of New

               Jersey as an agent upon whom service may be made for all actions

               against me and/or my firm that may arise out of my participation in

               connection with this matter;

            (c) I shall notify this court immediately of any matter affecting my standing

               at the bar of any other court;




                                              2
Case 2:20-cv-08978-ES-MAH Document 4-2 Filed 07/17/20 Page 3 of 3 PageID: 50
